

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.
 
CMG HOLDINGS GROUP, INC.,
 
a Nevada corporation
 
WARRANT TO PURCHASE
 
3,625,000 SHARES
 
OF COMMON STOCK
 
(SUBJECT TO ADJUSTMENT)
 
(Void after April 1, 2017)
 
 
 
 
Investor Warrant No.:
1                                                                                                           April
1, 2010
 


 
This certifies that, for value received, CMGO Investors, LLC, or its registered
assigns (the “Holder”), is entitled, subject to the terms set forth below, at
any time from and after April 1, 2010 (the “Original Issuance Date”), and before
5:00 p.m., Eastern Time, on April 1, 2017 (the “Expiration Date”), to purchase
from CMG Holdings Group, Inc., a Nevada corporation (the “Company”), Three
Million Six Hundred Twenty Five Thousand (3,625,000) shares (subject to
adjustment as described herein) of common stock, par value $0.001 per share, of
the Company (the “Common Stock”) upon surrender hereof at the principal office
of the Company, at 5601 Biscayne Blvd., Miami, Florida 33137 (“Principal
Office”), with a duly executed subscription form in the form attached hereto as
Exhibit A and simultaneous payment therefore in cash or otherwise as hereinafter
provided at an initial exercise price per share equal to $0.10 (the “Exercise
Price”).  The Exercise Price is subject to adjustment as provided in Section 4
below.  Unless the context otherwise requires, the term “Common Stock” shall
include the stock at the time receivable upon the exercise of this Warrant.  The
term “Warrant,” as used herein, shall mean this Warrant and any other Warrants
delivered in respect therefor as provided herein.  The Warrants are being issued
pursuant to a Note Purchase Agreement, dated as of the date hereof (the “Note
Purchase Agreement”), by and between the Company and the purchaser named
therein.  All capitalized terms used herein and not defined herein shall have
the respective meanings ascribed to such terms in the Note Purchase Agreement.
 
1. Exercise.  The Holder may exercise this Warrant at any time or times from and
after the Original Issuance Date through and including the Expiration Date on
any Business Day for the full number of shares of Common Stock called for hereby
by surrendering this Warrant at the Principal Office with the subscription form
duly executed, together with payment in an amount equal to (a) the number of
shares of Common Stock called for on the face of this Warrant multiplied by
(b) the Exercise Price.  Payment of the Exercise Price may be made, at Holder’s
choosing, either: (a) in cash if such Holder is an “accredited investor” (as
defined in Rule 501(a) of Regulation D under the Act (as defined below)) on the
date of exercise or (b) by a cashless exercise.  Under a cashless exercise, the
Holder shall be entitled to receive a certificate for that number of shares of
Common Stock which is equal to the difference of (i) the number of Warrants
being exercised minus (ii) the quotient obtained by dividing (x) the product of
the Exercise Price times the number of Warrants being exercised by (y) the Fair
Market Value (as defined below) per share of the Common Stock.  This Warrant may
be exercised for less than the full number of shares of Common Stock at the time
called for hereby, except that the number of shares receivable upon the exercise
of this Warrant as a whole and the sum payable upon the exercise of this Warrant
as a whole, shall be proportionately reduced.  Upon a partial exercise of this
Warrant, in accordance with the terms hereof, this Warrant shall be surrendered,
and without any charge, the Company shall issue to the Holder a new Warrant of
the same tenor and for the purchase of the number of such shares not purchased
upon such exercise.  A Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise (each a “Warrant Share” and,
collectively, the “Warrant Shares”) shall be treated for all purposes as the
holder of such shares of record as of the close of business on such
date.  Within three (3) Business Days after such date, the Company shall issue
and deliver to the person, or persons, entitled to receive the same a
certificate or certificates for the number of Warrant Shares issuable upon such
exercise, together with cash, in lieu of any fraction of a share, equal to such
fraction of the then Fair Market Value on the date of exercise of one full share
of Common Stock.
 
The “Fair Market Value” per share of Common Stock as of any date (the “Reference
Date”) means the price determined by the first of the following clauses that
applies:  (a) if the Common Stock is then listed or quoted on the New York Stock
Exchange, the NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global
Market or the Nasdaq Capital Market, whichever is at the time the principal
trading exchange or market for the Common Stock (a “Principal Market”), the
average closing price of the Common Stock on the Principal Market on which the
Common Stock is then listed or quoted for the 10 Trading Days immediately
preceding the Reference Date; (b) if the Common Stock is not then listed or
quoted on a Principal Market and if prices for the Common Stock are then quoted
on the Over-The-Counter Bulletin Board, the average closing price of the Common
Stock on the Over-The-Counter Bulletin Board for the 10 Trading Days immediately
preceding the Reference Date; (c) if the Common Stock is not then listed or
quoted on the Over-The-Counter Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the average of the closing bid and ask price per share of the Common Stock so
reported for the 10 Trading Days immediately preceding the Reference Date; or
(d) in all other cases, the fair market value as of the Reference Date of a
share of Common Stock shall be determined using an appraisal (the “Appraisal”)
prepared by an independent appraiser selected in good faith by the holders of
not less than 50.1% of the shares of Common Stock then issuable under
outstanding Warrants issued in connection with the Note Purchase Agreement and
reasonably acceptable to the Company, whose determination shall be final,
binding, and conclusive on the parties, the reasonable fees and expenses of
which shall be paid by the Company.  For the purposes hereof, the Appraisal
shall be that value determined by the appraiser of the fair market value of the
Company Common Stock as of the Reference Date based upon an arm’s length sale or
merger of 100% of the capital stock of the Company, such sale being between a
willing buyer and a willing seller arranged in an orderly process.
 
2. Shares Fully Paid; Payment of Taxes.  All shares of Common Stock issued upon
the exercise of this Warrant shall be validly issued, fully paid, and
non-assessable, and the Company shall pay all taxes and other governmental
charges (other than income taxes to the Holder) that may be imposed in respect
of the issue or delivery thereof.
 
3. Transfer and Exchange.
 
A. Neither this Warrant nor any Warrant Shares have been registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws
(“Blue Sky Laws”).  By its acceptance of this Warrant, the Holder agrees that
this Warrant has been acquired for investment purposes and not with a view to
distribution or resale and may not be pledged, hypothecated, sold, made subject
to a security interest, or otherwise transferred without: (a) an effective
registration statement for such Warrant under the Act and such applicable Blue
Sky Laws; or (b) an opinion of counsel reasonably satisfactory to the Company
that registration is not required under the Act or under any applicable Blue Sky
Laws.
 
B. Upon compliance with applicable federal and state securities laws as set
forth in Section 3(A) above, on the books of the Company maintained for such
purpose at its Principal Office, the Holder may transfer this Warrant and all
rights hereunder, in whole or in part, in person or by duly authorized attorney,
upon surrender of this Warrant together with a completed and executed assignment
form in the form attached hereto as Exhibit B and payment of any necessary
transfer tax or other governmental charge imposed upon such transfer; provided
that the Holder may transfer the Warrant (a) to any member of the Holder’s
immediate family, (b) to a trust for the direct or indirect benefit of the
Holder or the immediate family of the Holder, or (c) upon death pursuant to the
laws of descent and distribution or pursuant to wills, in each case without the
prior written consent of the Company.  Upon any partial transfer, the Company
will issue and deliver to the assignee a new Warrant with respect to the shares
of Common Stock for which it is exercisable that have been transferred, and the
Company will deliver to the Holder a new Warrant or Warrants with respect to the
shares of Common Stock not so transferred.  A Warrant may be transferred only by
the procedure set forth herein.  No transfer shall be effective until such
transfer is recorded on the books of the Company, provided that the Company
promptly records such transfers.  Until such transfer on such books, the Company
shall treat the registered Holder hereof as the owner of the Warrant for all
purposes.
 
C. Transfer of the Warrant Shares issued upon the exercise of this Warrant shall
be restricted in the same manner and to the same extent as the Warrant.  Until
such Warrant Shares have been registered under the Act or the Act otherwise
permits removal of this legend, the certificates representing such Warrant
Shares shall bear substantially the following legend:
 
“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAW AND MAY NOT BE TRANSFERRED UNTIL: (a) A
REGISTRATION STATEMENT UNDER THE ACT OR SUCH APPLICABLE STATE SECURITIES LAWS
SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO; OR (b) IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE ACT OR SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”


D. The Holder and the Company agree to execute such other documents and
instruments as counsel to the Company deems necessary to effect the compliance
of the issuance of this Warrant and any Warrant Shares issued upon exercise
hereof with applicable federal and state securities laws, including compliance
with applicable exemptions from the registration requirements of such laws.
 
4. Anti-Dilution Provisions.  The Exercise Price in effect at any time and the
number and kind of securities issuable upon conversion of this Warrant shall be
subject to adjustment from time to time upon the happening of certain events as
follows:
 
A. Adjustment for Stock Splits and Combinations.  If the Company at any time or
times on or after the Original Issuance Date effects a subdivision of the
outstanding Common Stock, the Exercise Price then in effect immediately before
that subdivision shall be proportionately decreased.  Conversely, if the Company
at any time or times on or after the Original Issuance Date combines the
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price then in effect immediately before the combination shall be proportionately
increased.  Any adjustment under this Section 4(A) shall become effective at the
close of business on the date that the subdivision or combination becomes
effective.
 
B. No Adjustment for Dividends and Distributions.  If the Company at any time or
times on or after the Original Issuance Date makes or fixes a record date for
the determination of holders of Common Stock entitled to receive a dividend or
other distribution payable in cash, additional shares of Common Stock, assets or
other securities issued by the Company (in each case, a “Special Distribution”),
then, and in each such event, the Exercise Price shall not be adjusted, but
Holders of the Warrants shall be entitled to receive the Special Distribution as
if the subject Warrants had been exercised for cash and the Warrant Holder was
in possession of the underlying Warrant Shares resulting therefrom.
 
C. Adjustment for Reclassification, Exchange, and Substitution.  In the event
that at any time or times on or after the Original Issuance Date the Common
Stock issuable upon the exercise of the Warrants is changed into the same or a
different number of shares of any class or classes of stock—whether by
recapitalization, reclassification, or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets, provided for elsewhere in this Section 4)—then
and in any such event, each Holder of Warrants shall have the right thereafter
to exercise such Warrants to receive the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification,
or other change by holders of the maximum number of shares of Common Stock for
which such Warrants could have been exercised immediately prior to such
recapitalization, reclassification, or change, all subject to further adjustment
as provided herein.
 
D. Reorganizations, Mergers, Consolidations, or Sales of Assets.  If at any time
or times on or after the Original Issuance Date there is a capital
reorganization of the Common Stock (other than a subdivision, combination,
reclassification, or exchange of shares provided for elsewhere in this
Section 4), or a merger or consolidation of the Company with or into another
corporation, or the sale of all or substantially all of the Company’s properties
and assets to any other person, then, as a part of such reorganization, merger,
consolidation, or sale, provisions shall be made so that the Holders of the
Warrants shall thereafter be entitled to receive upon exercise of the Warrants
the number of shares of stock or other securities or property to which a holder
of the number of shares of Common Stock deliverable upon exercise would have
been entitled on such capital reorganization, merger, consolidation, or
sale.  In any such case, appropriate adjustment shall be made in the application
of the provisions of this Section 4 with respect to the rights of the Holders of
the Warrants after the reorganization, merger, consolidation, or sale to the end
that the provisions of this Section 4 (including adjustment of the Exercise
Price then in effect and the number of shares to be received upon exercise of
the Warrants) shall be applicable after that event and be as nearly equivalent
as may be practicable.
 
E. Market Price of Shares Below Exercise Price.  If at any time or times
following the Original Issuance Date the closing market price of the Common
Stock on the Principal Market, the Over-The-Counter Bulletin Board, or the “Pink
Sheets” is less than the Exercise Price for a period of 90 consecutive trading
days, then the Exercise Price in effect shall be reduced to the closing market
price of the Common Stock on such 90th trading day; provided that in no event
shall the Exercise Price be reduced to less than $0.07 per share pursuant to the
provisions of this Section 4(E).
 
F. Number of Warrant Shares.  Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 4, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, as applicable, so that after such adjustment the aggregate
Exercise Price payable hereunder for the increased or decreased, as applicable,
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.
 
G. No Adjustments in Certain Circumstances.  No adjustment in the Exercise Price
shall be required unless such adjustment would require an increase or decrease
of at least one cent ($0.01) in such price; provided, however, that any
adjustments which by reason of this Section 4(G) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment
required to be made hereunder.  All calculations under this Section 4(G) shall
be made to the nearest cent or to the nearest one-hundredth of a share, as the
case may be.
 
5. Notices of Record Date.  In case:
 
(a)  the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of the
Warrants) for the purpose of entitling them to receive any dividend or other
distribution or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right; or
 
(b)  of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or
 
(c)  of any voluntary dissolution, liquidation, or winding-up of the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to each
Holder of a Warrant outstanding at the time a notice specifying, as the case may
be, (a) the date on which a record is to be taken for the purpose of such
dividend, distribution, or right, and stating the amount and character of such
dividend, distribution, or right; or (b) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation,
or winding-up is expected to take place and the time, if any is to be fixed, as
of which the holders of record of Common Stock (or such stock or securities at
the time receivable upon the exercise of the Warrants) shall be entitled to
exchange their shares of Common Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation,
or winding-up.  Such notice shall be mailed at least ten (10) days prior to the
date therein specified.
 
6. Loss or Mutilation.  Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction, or mutilation of any Warrant and (in the case of loss,
theft, or destruction) of indemnity satisfactory to it (in the exercise of
reasonable discretion) and (in the case of mutilation) upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof a new
Warrant of like tenor.
 
7. Reservation of Common Stock.  The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.  All of the shares of Common Stock issuable
upon the exercise of the rights represented by this Warrant will, upon issuance
and receipt of the Exercise Price therefor, be fully paid and non-assessable and
free from all preemptive rights, rights of first refusal or first offer, taxes,
liens (other than liens created by the Holder), and charges of whatever nature
with respect to the issuance thereof.
 
8. Registration Rights Agreement.  The Holder of this Warrant shall have the
registration rights covering the Warrant Shares set forth in the Registration
Rights Agreement of even date herewith.
 
9. No Rights as Stockholder Conferred by Warrants.  Other than as provided in
Section 4, this Warrant shall not entitle the Holder hereof to any of the
rights, either at law or in equity, of a stockholder of the Company.
 
10. Notices.  All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, and/or by a nationally recognized overnight courier
service to the address the Holder furnishes to the Company in writing.
 
11. Amendments, Modifications, and Waivers.  No terms of this Warrant may be
amended, modified, or waived except by the express written consent of the
Company and the holders of not less than 50.1% of the shares of Common Stock
then issuable under outstanding Warrants issued in connection with the Note
Purchase Agreement.
 
12. Endorsement of Warrants.  When presented or surrendered for exchange,
transfer, or registration, the Warrant shall be accompanied (if so required by
the Company) by an assignment in the form attached hereto as Exhibit B or such
other written instrument of transfer in form satisfactory to the Company duly
executed by the registered Holder or by his duly authorized attorney.
 
13. Agreement of Warrant Holders.  The Holder—and, to the extent that portions
of this Warrant are assigned and there is more than one Holders of Warrants
exercisable for the Warrant Shares, every Holder of a Warrant—by accepting the
same, consents and agrees with the Company and with all other Warrant Holders
that: (a) the Warrants are transferable only as permitted by Section 3 above;
(b) the Warrants are transferable only on the registry books of the Company as
herein provided; and (c) the Company may deem and treat the person in whose name
the Warrant certificate is registered as the absolute owner thereof and of the
Warrants evidenced thereby for all purposes whatsoever, and the Company shall
not be affected by any notice to the contrary.
 
14. Payment of Taxes.  The Company will pay all stamp, transfer, and other
similar taxes payable in connection with the original issuance of this Warrant
and the shares of Common Stock issuable upon exercise thereof, provided,
however, that the Company shall not be required to (a) pay any such tax which
may be payable in respect of any transfer involving the transfer and delivery of
this Warrant or the issuance or delivery of certificates for shares of Common
Stock issuable upon exercise thereof in a name other than that of the registered
Holder of this Warrant; or (b) issue or deliver any certificate for shares of
Common Stock upon the exercise of this Warrant until any such tax required to be
paid under clause (a) shall have been paid, all such tax being payable by the
Holder of this Warrant at the time of surrender.
 
15. Fractional Interest.  The Company shall not be required to issue fractional
shares of Common Stock on the exercise of this Warrant.  If more than one
Warrant shall be presented for exercise at the same time by the Holder, the
number of full shares of Common Stock which shall be issuable upon such exercise
shall be computed on the basis of the aggregate number of shares of Common Stock
acquirable on exercise of the Warrants so presented.  If any fraction of a share
of Common Stock would be issuable on the exercise of any Warrant (or specified
portion thereof), the Company shall pay an amount in cash calculated by it to be
equal to the Fair Market Value per share multiplied by such fraction computed to
the nearest whole cent.  The Holder by his acceptance of this Warrant expressly
waives any and all rights to receive any fraction of a share of Common Stock or
a stock certificate representing a fraction of a share of Common Stock.
 
16. Entire Agreement.  This Warrant constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any representations, warranties, covenants, or agreements except as
specifically set forth herein.
 
17. Successors and Assigns.  All covenants and provisions of this Warrant by or
for the benefit of the Company or the Holder of this Warrant shall bind and
inure to the benefit of their respective successors, permitted assigns, heirs,
and personal representatives.
 
18. Termination.  This Warrant shall terminate at 5:00 p.m., Eastern Time, on
the Expiration Date or upon such earlier date on which all of this Warrant has
been exercised.
 
19. Headings.  The headings in this Warrant are for purposes of convenience in
reference only and shall not be deemed to constitute a part hereof.
 
20. Governing Law, Etc.  This Warrant shall be governed by and construed
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof.  The parties hereto
hereby irrevocably agree that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Warrant shall be brought solely in a
federal or state court located in the City, County, and State of New York.  By
its execution hereof, the parties hereby covenant and irrevocably submit to the
inpersonam jurisdiction of the federal and state courts located in the City,
County, and State of New York and agree that any process in any such action may
be served upon any of them personally or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in New York City.  The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto.  In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
all of its reasonable legal fees and expenses.
 
[Remainder of page intentionally left blank.]
 

 
EAST\42878168.1
 
 

--------------------------------------------------------------------------------

 

WARRANT SIGNATURE PAGE
 


 
Dated: April 1, 2010
 


CMG HOLDINGS GROUP, INC.




By:                                                                           
Name:
Title:


 


 


 


 


 


 


 


 


 


 


 

 
EAST\42878168.1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SUBSCRIPTION FORM
 
(To be executed only upon exercise of Warrant)
 


 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases _______ shares of the Common Stock of CMG Holdings Group,
Inc., purchasable with this Warrant, and herewith makes payment therefor (check
one):
 
_______ in cash; or
 


 
_______ pursuant to the cashless exercise provisions set forth in Section 1 of
the Warrant),
 


 
all at the price and on the terms and conditions specified in this Warrant.
 


Dated:                                                                








(Signature of Registered Owner)






(Street Address)






(City / State / Zip Code)

 
EAST\42878168.1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF ASSIGNMENT
 


 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns, and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of
Assignee                                                      Address                                           Number
of Shares
 


 
and does hereby irrevocably constitute and appoint __________________________
Attorney to make such transfer on the books of CMG Holdings Group, Inc.,
maintained for this purpose, with full power of substitution in the premises.
 
Dated:                                                                
 


 


(Signature)






(Witness)




The undersigned Assignee of the Warrant hereby makes to CMG Holdings Group,
Inc., as of the date hereof, with respect to the Assignee, all of the
representations and warranties made by the Holder, and the undersigned Assignee
agrees to be bound by all the terms and conditions of the Warrant.




Dated:                                                                








(Signature)

 
EAST\42878168.1
 
 

--------------------------------------------------------------------------------

 
